DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 7 have been amended. Claims 24-4 and 8-10 have been canceled.

3.	The Double Patenting Rejection has been withdrawn because the Applicant has filed a Terminal Disclaimer (TD) which has been approved.

Response to Arguments
4.	Applicant's arguments filed on July 14, 2022 have been fully considered but they are not persuasive.   
5.	The Applicant alleged that Bienas does not disclose or suggest “wherein the access auxiliary information comprises at least one of following pieces of information: service information of the terminal device, a type of a bearer set up by the terminal device, or a data stream for transmitting the access request message; wherein the access suggestion information comprises: information of a cell where the network device suggests the terminal device to reside, or information of a network that the network device suggests the terminal device to access” as recited in claim 1 and 7 respectively.

6.	In response, the Examiner respectfully disagrees because Bienas under the broadest reasonable interpretation discloses the aforementioned claim elements.  In particular, Bienas the terminal device that transmits RACH preamble in relation to the configured resource information related time slots, including transmitting  based on the class/prioritization of the device (section 0064, 0169, 0185).
	Bienas further discloses the access auxiliary information as “resource-information-time slots for controlling access of the mobile terminal (section 0169, 0118, 0132, 0142-0143, 0184-0189).
	In view of the above, the Examiner respectfully submits that Bienas still discloses the amended features of the claims.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5-7, 11, 14 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Bienas et al (US 2012/0082099 A1), IDS submitted by the Applicant).

	Regarding claim 1 (Currently Amended), Bienas et al (US 2012/0082099 A1) discloses a method for random access (see,  methods and apparatus for controlling RACH that includes base station 300/132-140, mobile terminals 106-112, where the base station provides  a RACH response in response to RACH preamble, fig. 1 to fig. 8, , section 0023-0031,  0064) comprising: sending (see, the mobile radio terminal that sends a RACH preamble to a base station, section 0032, 0169), by a terminal device (fig. 1 to fig. mobile terminal 106, section 0032, , 0118, 0169), an access request message to a network device (fig. 1 to fig. 8, base station 120-140 receiving of a RACH preamble from a mobile terminal, section 0032, 0169, noted: the RACH preamble sent is the mobile radio terminal is treated as request for access, section 0061, 0064, 0080), and indicating access auxiliary information of the terminal device to the network device through the access request message (see, information/resource information-time slots for controlling access of the mobile radio terminal in relation to the RACH response message, section 0169, 0118,0132, 0142-0143, 0184-0189);  and receiving, by the terminal device, an access response message sent by the network device according to the access request message (see, RACH response sent by the base station to the mobile terminal, section 0032, 0088, 0118, 0132, 0142-0143, 0181-0184), wherein the access response message comprises indication information for indicating rejection of access of the terminal device (see, NACK indication-which signals to all mobile terminals, RACH access is blocked for all UEs, section 0181-0184), and the indication information comprises access suggestion information corresponding to the access auxiliary information (see, with the one or more commands, the base station is signaling to the all the mobile radio terminals to delay their re-attempt over an additional random period, section 0181-0184); wherein the access auxiliary information comprises at least one of following pieces of information: service information of the terminal device (see, prioritization of RACH access in relation to the class of the device/device type (i.e. MTC device and non-MTC device), section 0185), a type of a bearer set up by the terminal device, or a data stream for transmitting the access request message (see, RACH access in terms of the UE classes(i.e., MTC device and non-MTC device), section 0185); wherein the access suggestion information comprises: information of a cell where the network device suggests the terminal device to reside, or information of a network that the network device suggests the terminal device to access (see, definite time for which RACH access is blocked in relation to NACK indication, section 0181-0184). 

	 
 
	Regarding claim 5, Bienas ‘099 discloses the method according to claim 1, wherein sending, by the terminal device, the access request message to the network device, and indicating the access auxiliary information of the terminal device to the network device through the access request message, comprises: sending, by the terminal device, the access request message carrying the access auxiliary information to the network device (see, the RACH in relation to the first message within configured time slots/RACH occasions, section 0169). 
 
	Regarding claim 6, Bienas ‘099 discloses the method according to claim 1, wherein: the access request message comprises an access preamble sequence or a scheduling request message (see, the RACH preamble/message, the preamble is selected from RACH signatures/preambles, section 0169-0170);  or the access request message comprises a radio resource control (RRC) connection setup request message, and the access response message comprises an RRC connection rejection message;  or the access request message comprises an RRC connection setup completion message, and the access response message comprises an RRC connection release message;  or the access request message 
comprises a protocol data unit (PDU), and the access response message comprises 
a protocol data unit (PDU) (see, allocated RACH resources, section 0172). 

	Regarding claim 7 (Currently Amended), Bienas ‘099 discloses a terminal device (fig. 4 to fig. 5, mobile radio terminal 500 which includes sender 402, receiver 404 which are coupled to access controller 408, memory 502, section 0083-0085), comprising a transceiver (fig. 4 to fig. 5, sender 402 of the radio mobile terminal 500, section 0083-0085, fig. 1, the radio mobile terminal does include RF transceiver), wherein: the transceiver is used for sending (see, the mobile radio terminal that sends a RACH preamble to a base station, section 0032, 0169),  an access request message (fig. 1 to fig. 8, base station 120-140 receiving of a RACH preamble from a mobile terminal, section 0032, 0169, noted: the RACH preamble sent is the mobile radio terminal is treated as request access, section 0061, 0064, 008) to a network device (fig. 1 to fig. 8, base station 120-140 receiving of a RACH preamble from a mobile radio terminal, section 0032, 0169) and indicating access auxiliary information of the terminal device to the network device through the access request message (see, information/resource information-time slots for controlling access of the mobile radio terminal in relation to the RACH response message, section 0169, 0118,0132, 0142-0143, 0184-0189);  and the transceiver (fig. 4 to fig. 5, receiver 404 of the radio mobile terminal 500, section 0083-0085, fig. 1, the radio mobile terminal does include RF transceiver) is further used for receiving an access response message sent by the network device according to the access request message (see, RACH response sent by the base station to the mobile terminal, where RACH response includes controlling information for controlling access to pre-determined resource, section 0032, 0088, 0118, 0132, 0142-0143 0181-0184), wherein the access response message comprises indication information for indicating rejection of access of the terminal device (see, NACK indication-which signals to all mobile terminals, RACH access is blocked for all UEs, section 0181-0184), and the indication information comprises access suggestion information corresponding to the access auxiliary information (see, with the one or more commands, the base station is signaling to the all the mobile radio terminals to delay their re-attempt over an additional random period, section 0181-0184); wherein the access auxiliary information comprises at least one of following pieces of information: service information of the terminal device (see, prioritization of RACH access in relation to the class of the device/device type (i.e. MTC device and non-MTC device), section 0185), a type of a bearer set up by the terminal device, or a data stream for transmitting the access request message (see, RACH access in terms of the UE classes(i.e., MTC device and non-MTC device), section 0185); wherein the access suggestion information comprises: information of a cell where the network device suggests the terminal device to reside, or information of a network that the network device suggests the terminal device to access (see, definite time for which RACH access is blocked in relation to NACK indication, section 0181-0184). 

 
	 

	Regarding claim 11, Bienas ‘099 discloses the terminal device according to claim 7, wherein the transceiver is specifically used for: sending the access request message carrying the access auxiliary information to the network device (See, the RACH in relation to the first message within configured time slots/RACH occasions, section 0169). 

	
 
	Regarding claim 14, Bienas ‘099 discloses he terminal device according to claim 7, wherein: the access request message comprises an access preamble sequence or a scheduling request message (see, the RACH preamble/message, the preamble is selected from RACH signatures/preambles, section 0169-0170);  or the access request message comprises a radio resource control (RRC) connection setup request message, and the access response message comprises an RRC connection rejection message;  or the access request message comprises an RRC connection setup completion message, and the access response message comprises an RRC connection release message;  or the access request message 
comprises a protocol data unit (PDU), and the access response message comprises 
a protocol data unit (PDU) (see, allocated RACH resources, section 0172). 
 
	

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

12.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas et al (US 2012/0082099 A1) in view of Uemura et al (US 2010/0290407 A1).
	Bienas ‘099 discloses all the claim limitations but fails to explicitly teach: Regarding claim 12, the terminal device according to claim 7, wherein the transceiver is specifically used for: determining a target resource for transmitting the access request message according to the access auxiliary information and a correspondence between a plurality of pieces of access auxiliary information and a plurality of transmission resources;  and using the target resource to send the access request message to the network device, so that the network device determines the access auxiliary information according to the correspondence and the target resource for receiving the access request message. 
 
	Regarding claim 13, the terminal device according to claim 12, wherein the target resource comprises at least one of the following resources: a time domain resource, a 
frequency domain resource, a code domain resource, and a space resource.
	However, Uemura ‘407 from the same field of endeavor  (see, apparatus and method for RACH transmission, including resource request for certain frequency bands as shown in fig. 6) discloses: Regarding claim 12, the terminal device according to claim 7, wherein the transceiver is specifically used for: determining a target resource for transmitting the access request message (see, the mobile station re-transmits RACH preamble formed of selected signature, section 0157-0158) according to the access auxiliary information (see, the target quality related to bandwidth regions /frequency regions in relation to RACH transmission, section 0014-0015)  and a correspondence between a plurality of pieces of access auxiliary information and a plurality of transmission resources (fig. 21, see, RU_BW1 to RU_BW4, section 0015);  and using the target resource to send the access request message to the network device (see, retransmitting of RACH to the base station due the NAK received, the selected RACH signatures, section 0157-0158), so that the network device determines the access auxiliary information according to the correspondence and the target resource for receiving the access request message (see, the mobile station then receives an ACK from the base station, section 0160). 
 
	Regarding claim 13, the terminal device according to claim 12, wherein the target resource comprises at least one of the following resources: a time domain resource, a 
frequency domain resource, a code domain resource, and a space resource (see, the target quality related to bandwidth regions /frequency regions in relation to RACH transmission, section 0014-0015).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the RACH method and apparatus of selected RACH signatures based on targeted CQIs relating to frequency regions as taught by Uemura ‘407 into the method and apparatus of controlling RACH using controlling information indicating a blocking period for no access to pre-determined resource of Bienas ‘099.  The motivation would have been reduced interference (section 0020).

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473